—Appeal from a decision of the Workers’ Compensation Board, filed April 1, 1993, which ruled that an employer-employee relationship existed between claimant and Lawrence Brockway.
Claimant was paid weekly in cash by Lawrence Brockway for his work in building cement walls. There was testimony to support the Board’s findings that Brockway directed claimant *799as to the work to be performed, paid claimant an hourly wage and provided claimant with tools and forms. Although there was also some contradictory testimony, based upon our review of the record as a whole it cannot be said that the Board’s finding of an employment relationship is not supported by substantial evidence.
Mikoll, J. P., Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.